DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney David C. Peterson on 12/13/2021.
           Claims 3, 15 and 25 are cancelled.

The application has been amended as follows: 
2.       (Currently Amended).
           Claim 1.  An integrated-circuit package assembly, comprising: an integrated-circuit package substrate including a die side and a land side; a central bump-pad array on the die side; a peripheral interconnect array on the die side; a folded interconnect coupled to the die side, wherein the folded interconnect is coupled to a peripheral interconnect of the peripheral interconnect array, wherein the folded interconnect is in a frame, and wherein the folded interconnect includes a terminal end that extends below the land side; and wherein the bump-pad array is in an infield surrounded by the frame, further including: an integrated-circuit die on the die side, wherein the integrated-circuit die is coupled to a plurality of folded interconnects, and wherein the integrated-circuit die is coupled to the land side through the integrated-circuit package substrate; and wherein plurality of folded interconnects are coupled to a chipset on a board, including a voltage regulator on the board.

 	Claim 13. An integrated-circuit package assembly, comprising: an integrated-circuit package substrate including a die side and a land side; a central bump-pad array on the die side; an inner peripheral interconnect array on the die side; an outer peripheral interconnect array on the die side, wherein the outer peripheral interconnect array forms an outer periphery around the inner peripheral interconnect array; an outer lower, folded interconnect coupled to the die side, wherein the outer lower folded interconnect is coupled to an outer peripheral interconnect of the outer peripheral interconnect array; an inner upper, folded interconnect coupled to the die side, wherein the inner upper folded interconnect is coupled to an inner peripheral interconnect of the inner interconnect array; wherein each of the respective inner upper and outer lower interconnects is in a frame, and wherein each of the respective inner lower and outer upper interconnect includes a terminal end that extends below the land side; and wherein the central bump-pad array is in an infield surrounded by the frame, further including: an integrated-circuit die on the die side, wherein the integrated-circuit die is coupled to each of the inner upper and the lower outer folded interconnects, and wherein the integrated-circuit die is coupled to the land side through the integrated-circuit package substrate; and wherein inner upper folded interconnect array and the outer lower folded interconnect array are coupled to a chipset on a board, including a voltage regulator on the board.

wherein the folded interconnect is folded within the molded lead frame, and wherein the folded interconnect has a foot where the folded interconnect contacts the board, further including: contacting the foot and the board with an electrical bump; reflowing electrical bumps between the land side and the board; and seating an integrated-circuit die on the die side in an infield formed by the frame.

Allowable Subject Matter
3.         Claims 1-2, 4-14, 16-24 and 26 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” An integrated-circuit package assembly, comprising: a folded interconnect coupled to the die side, wherein the folded interconnect is coupled to a peripheral interconnect of the peripheral interconnect array, wherein the folded interconnect is in a frame, and wherein the folded interconnect includes a terminal end that extends below the land side; and wherein the bump-pad array is in an infield surrounded by the frame, further including: an integrated-
           Claims 2, 4-12, 14, 16-22, 24 and 26 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 13 and 23.

 	The primary reason for allowance is related to folded interconnect-density for integrated circuit package. These combinations have been found to be non-obvious over the prior art, hence claim 1-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848